                                         Case 4:20-cv-05640-YGR Document 437 Filed 04/12/21 Page 1 of 4




                                   1

                                   2                                     UNITED STATES DISTRICT COURT

                                   3                                   NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     EPIC GAMES, INC.,                                  Case No. 4:20-cv-05640-YGR
                                   6                    Plaintiff,                          ORDER DENYING DEFENDANT APPLE
                                                                                            INC.’S MOTION FOR PRETRIAL SANCTIONS
                                   7              vs.

                                   8     APPLE INC.,                                        Dkt. No. 419

                                   9                    Defendant.

                                  10     APPLE INC.,

                                  11                        Counterclaimant,

                                  12              v.
Northern District of California
 United States District Court




                                  13     EPIC GAMES, INC.,

                                  14                        Counter-Defendant.

                                  15          Before the Court is defendant and counterclaimant Apple Inc.’s motion for pretrial
                                  16   sanctions against plaintiff and counter-defendant Epic Games, Inc. (Dkt. No. 419.) Epic Games
                                  17   filed an opposition to the motion on an expedited schedule. (Dkt. No. 431.)1 Having considered
                                  18   the parties’ briefing and the record in this matter, Apple’s motion for pretrial sanctions is DENIED.
                                  19          The Court expedites the issuance of this Order due to the impending bench trial
                                  20   commencing May 3, 2021, and provides only a brief summary of the parties’ positions. Thus:
                                  21          Apple avers that under Federal Rules of Civil Procedure 26 and 37, the Court should
                                  22   exclude three third-party witnesses who will be testifying for Epic Games—namely, Vivek
                                  23   Sharma of Facebook Inc., Lori Wright of Microsoft Corporation, and Benjamin Simon of Yoga
                                  24   Buddhi Co.2 Specifically, Apple asserts that Epic Games’ Rule 26(a) disclosures were deficient
                                  25
                                              1
                                  26              The Court granted the parties’ stipulated expedited schedule, that permitted no reply
                                       brief from Apple, but modified the proposed order to indicate that the motion would be decided on
                                  27   the papers unless oral argument was necessary. (See Dkt. No. 418.) Having reviewed the parties’
                                       briefing, the Court determines that oral argument is not necessary for the resolution of this motion.
                                  28          2
                                                  As discussed by Apple in its motion, a fourth individual, Shelley Gould of Neuro-Fin
                                         Case 4:20-cv-05640-YGR Document 437 Filed 04/12/21 Page 2 of 4




                                   1   because Epic Games did not disclose these individual witnesses, instead listing the general

                                   2   employing entities (e.g. Facebook, Microsoft, and Yoga Buddhi). Apple acknowledges the

                                   3   existence of a related agreement amongst the parties, but contends that the agreement related “only

                                   4   to witnesses who have ‘not already been deposed,’ not witnesses who were not previously

                                   5   disclosed.” (Dkt. No. 419 at 12 (emphasis in original).) Apple further highlights that Epic

                                   6   Games’ failure to properly disclose the three individual witnesses under Rule 26 is not harmless

                                   7   under the relevant authority. Finally, Apple also asserts in this motion and in an earlier motion

                                   8   before Magistrate Judge Thomas Hixson that Epic Games has been coordinating with these third-

                                   9   party witnesses in an effort to obstruct Apple from obtaining additional documents for these

                                  10   specific identified individuals.

                                  11          Epic Games refutes Apple’s arguments. Epic Games categorically rejects that it has been

                                  12   coordinating with the third-party witnesses above to prevent Apple from obtaining additional
Northern District of California
 United States District Court




                                  13   documents. Moreover, Epic Games asserts that it promptly disclosed the above individuals when

                                  14   it first learned of and confirmed their identifies, that its disclosures were sufficient under Rule 26,

                                  15   and that the parties’ agreement allowed such general disclosure for a entities and organizations.

                                  16   Epic Games further highlights that the appropriate sanction would be not to exclude the witnesses,

                                  17   but to depose these individuals—which Apple is already scheduled to do. Finally, Epic Games

                                  18   emphasizes that, should the Court find a Rule 26 violation, such a violation was harmless where

                                  19   the parties’ had an agreement in place, and where Apple did not move with more urgency when it

                                  20   first learned of these three individuals who would be testifying on behalf of their employing

                                  21   entities. Epic Games’ otherwise characterizes Apple’s attempt to prevent these individuals from

                                  22   testifying is a ploy to exclude what it contends is highly relevant evidence.

                                  23          Having reviewed the record, and the parties’ briefing, the Court concludes that there has

                                  24   been no violation of the Rule 26 disclosure requirements. Epic Games promptly disclosed the

                                  25   individual identities of Mr. Sharma, Ms. Wright, and Mr. Simon when Epic Games learned that

                                  26

                                  27
                                       Inc. d/b/a SmartStops has agreed to comply with Apple’s request to produce additional documents
                                  28   in advance of Gould’s deposition.

                                                                                          2
                                         Case 4:20-cv-05640-YGR Document 437 Filed 04/12/21 Page 3 of 4




                                   1   these three individuals were confirmed to be appearing at the bench trial in this action. The Court

                                   2   cannot determine how there could be a Rule 26 violation in this instance when Epic Games

                                   3   promptly disclosed the identities of these third-party individual witnesses to Apple.3 Moreover, as

                                   4   Epic Games correctly notes, a sanction imposed under Rule 37 for Rule 26 violations are remedied

                                   5   by providing the party an opportunity for a deposition, which Apple is already scheduled to

                                   6   undertake for these witnesses. (See Dkt. No. 431 at 26 (citing Jang Sool Kwon v. Singapore

                                   7   Airlines, No. C02–2590 BZ, 2003 WL 25686535, at *1 (N.D. Cal. Nov. 7, 2003) (denying motion

                                   8   in limine for Rule 37 sanctions seeking to preclude testimony of witnesses as long as plaintiff

                                   9   makes witnesses available for deposition); Ortiz v. CVS Caremark Corp., No. C-12-05859-EDL,

                                  10   2013 WL 6236743, at *8 n.1 (N.D. Cal. Dec. 2, 2013) (holding Rule 37 sanctions not appropriate

                                  11   because “any failure to disclose was harmless because Plaintiffs were able to depose nine of the

                                  12   declarants, and these declarations alone support Defendants’ arguments”); Maionchi v. Union Pac.
Northern District of California
 United States District Court




                                  13   Corp., No. C 03-0647 JF PVT, 2007 WL 2022027, at *1 (N.D. Cal. July 9, 2007) (holding that

                                  14   defendants’ delay in disclosing expert and report did not warrant Rule 37 sanctions because it did

                                  15   not cause harm to plaintiffs because “[p]laintiffs may still depose” the witness); Bookhamer v.

                                  16   Sunbeam Prod. Inc., No. C 09-06027 ECM, 2012 WL 6000230, at *3 (N.D. Cal. Nov. 30, 2012)

                                  17   (finding that even though failure to disclose was not justified and did cause harm, the harm could

                                  18   be remedied by allowing defendants to depose the seven non-retained experts if they chose to do

                                  19   so)).) Thus, the Court finds no violation of Rule 26 by Epic Games.

                                  20          All of the above said, however, the Court reiterates the following to the parties as well as

                                  21   the above third-party witnesses: the Court has repeatedly instructed that trial is not an opportunity

                                  22   for surprises. Instead, it is an opportunity for the Court to measuredly consider and weigh the

                                  23   relevant evidence to reach a final determination. This dispute presents no exception. To the

                                  24

                                  25          3
                                                The Court further notes that while the parties’ understanding of the agreement is
                                  26   muddled, Epic Games was otherwise substantially justified in relying on the agreement and
                                       promptly providing the individual names of the third-party witnesses when it learned of and
                                  27   confirmed their appearances. See MediaTek Inc. v. Freescale Semiconductor, Inc., No. 11-cv-
                                       5341-YGR, 2014 WL 2854773, at *5 n.2 (N.D. Cal. June 20, 2014) (explaining that exclusion is
                                  28   not warranted “when a failure to disclose is substantially justified”).

                                                                                         3
                                         Case 4:20-cv-05640-YGR Document 437 Filed 04/12/21 Page 4 of 4




                                   1   extent that examination by the Court or the parties indicates that the above testifying witnesses

                                   2   (Mr. Sharma, Ms. Wright, and Mr. Simon4) have failed to make a sufficient production of relevant

                                   3   documents to both parties, the Court will weigh such a failure against the credibility of the

                                   4   testifying witness. In other words, the failure to produce relevant documents, including

                                   5   documents relevant to the individual testifying witness, to both parties (here, to Apple) will be

                                   6   factored into the individual witness’ credibility, and, if necessary, may warrant the striking of

                                   7   testimony. To the extent that the third-party witnesses are concerned with an adverse credibility

                                   8   determination at the bench trial, they should ensure that they adequately and timely5 produce such

                                   9   documents in advance of their depositions.

                                  10          Accordingly, the motion for pretrial sanctions is DENIED.

                                  11          This Order terminates Docket Number 419.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: April 12, 2021
                                                                                                   YVONNE GONZALEZ ROGERS
                                  15                                                              UNITED STATES DISTRICT JUDGE
                                  16

                                  17

                                  18

                                  19

                                  20
                                              4
                                  21             The Court provides a specific comment with regard to Mr. Simon and Yoga Buddhi
                                       based on the record and the parties’ briefing. It is hard for the Court to determine what, if any,
                                  22   documents are left for Mr. Simon of Yoga Buddhi to produce where Yoga Buddhi has previously
                                       already produced documents to Apple in this litigation. Unlike either Microsoft or Facebook,
                                  23   Yoga Buddhi is a company of five people, and, per Epic Games’ representations to the Court,
                                       every single one of the documents already produced either involves Mr. Simon or relates to a part
                                  24   of an operation that Mr. Simon controls. (See also Dkt. No. 436 (letter brief from Yoga Buddhi
                                       Co.).) Apple could have already anticipated and then requested relevant documents for Mr. Simon
                                  25   given the small size of Yoga Buddhi, and it is unclear what further documents Apple needs at this
                                       point that it could not have previously and timely requested. This contrasts to Mr. Sharma and
                                  26   Ms. Wright, where Facebook’s and Microsoft’s prior productions to Apple may not have produced
                                       documents, if any, relevant to these specific individuals. The Court makes no express
                                  27   determination at this juncture as to the appropriateness of the additional document requests.
                                              5
                                  28              At least three (3) days prior to the date of the deposition.

                                                                                           4
